Order entered February 25, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-01024-CV

                BENNIE GAMBLE, SR., ET AL., Appellants

                                      V.

              ANESTHESIOLOGY ASSOCIATES, P.S.C. AND
                KENNETH M. RICHTER, M.D., Appellees

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-18-01764-E

                                    ORDER

      Before the Court is appellants’ February 24, 2021 unopposed motion for an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to March 8, 2021.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE